Citation Nr: 0521785	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-18 683	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to Vocational Rehabilitation and Employment 
services under Chapter 31, Title 38 U.S.C.A. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from March 1944 to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 determination of the Department 
of Veterans Affairs (VA) Vocational Rehabilitation and 
Employment (VR&E) services office in Pocatello, Idaho, 
wherein the VR&E determined that the veteran did not qualify 
for VR&E services.  


FINDING OF FACT

On August 3, 2005, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the 
issue of entitlement to VR&E services by the appellant, 
through his representative, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2004).  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2004).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2004).  The appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


